         Case 6:20-cv-00473-ADA Document 48-1 Filed 11/13/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                   §   CIVIL ACTION 6:20-CV-00473-ADA
 BRAZOS LICENSING AND                          §   CIVIL ACTION 6:20-CV-00474-ADA
 DEVELOPMENT,                                  §   CIVIL ACTION 6:20-CV-00475-ADA
                                               §   CIVIL ACTION 6:20-CV-00476-ADA
        Plaintiff,                             §   CIVIL ACTION 6:20-CV-00477-ADA
                                               §   CIVIL ACTION 6:20-CV-00478-ADA
                                               §   CIVIL ACTION 6:20-CV-00479-ADA
                                               §   CIVIL ACTION 6:20-CV-00480-ADA
 v.                                            §   CIVIL ACTION 6:20-CV-00481-ADA
                                               §   CIVIL ACTION 6:20-CV-00482-ADA
                                               §   CIVIL ACTION 6:20-CV-00485-ADA
                                               §   CIVIL ACTION 6:20-CV-00486-ADA
 DELL TECHNOLOGIES INC., DELL                  §
 INC., AND EMC CORPORATION,                    §   PATENT CASE
                                               §
        Defendants.                            §   JURY TRIAL DEMANDED



                ORDER DENYING DEFENDANTS’ MOTION TO DISMISS

        Having considered Defendants’ motion to dismiss Plaintiff’s claims for direct and indirect

infringement for failure to state a claim, the Court finds the motion should be DENIED. Therefore,

it his hereby ORDERED that Defendants’ motion to dismiss for failure to state a claim is DENIED.




Date:



                                                    Presiding Judge
